Citation Nr: 1425266	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbosacral strain with degenerative disc changes and narrowing of L4-5 (lumbar spine disability).

2.  Entitlement to an effective date earlier than December 23, 2013 for the grant of a 20 percent disability rating for the Veteran's service-connected neurological deficits in the right lower extremity.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran had active military service from July 1966 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied a disability rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability.  In August 2010, the RO granted service connection for neurological deficits in the bilateral lower extremities, with each extremity evaluated as 10 percent disabling, effective March 2, 2009.  

In an April 2014 rating decision, the RO increased the Veteran's disability rating for neurological deficits in the right lower extremity to 20 percent, effective December 23, 2013.  In May 2014, the Veteran filed a Notice of Disagreement and indicated that he disagreed with the effective date of the increased rating.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that the Veteran appeared and testified at a Board hearing held at the RO before a Veterans Law Judge in March 2010.  However, the March 2010 hearing was on the issue of entitlement to an earlier effective date for the assignment of a 10 percent rating for his lumbar spine disability.  A November 2010 Board decision denied that claim and remanded the Veteran' increased rating claim to afford the Veteran a hearing on this issue.  In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge on his increased rating claim.  A copy of the transcript of this hearing has been associated with the claims file.  

In June 2011, the Board remanded the Veteran's claim for additional development.  In September 2011, the Appeals Management Center increased the Veteran's disability rating for his service-connected lumbar spine disability to 20 percent, effective January 10, 2007.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased disability rating for his service-connected lumbar spine disability remains before the Board.

In April 2013, the Board remanded this claim to afford the Veteran a VA examination.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to an effective date earlier than December 23, 2013 for the assignment of a 20 percent disability rating for the Veteran's service-connected neurological deficits in the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by painful motion, but flexion is not limited to 30 degrees or less and there is no evidence of favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment. Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via a letter sent to the Veteran in January 2007 and October 2009. 

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in March 2009, November 2009, June 2010 and December 2013.  The VA examinations are sufficient, as the examiners considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 



II.  Higher Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant. 38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A musculoskeletal system disability is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

III.  Rating Criteria 

The Veteran contends that his lumbar spine disability is more severe than contemplated by the currently assigned evaluation.  The Veteran's lumbar spine disability is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a , Diagnostic Code 5237, pertaining to lumbosacral strain.  Lumbosacral strain can be evaluated under the General Formula for Diseases and Injuries of the Spine or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  

Under the General Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease:  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a .

For VA compensation purposes, unfavorable ankylosis is "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis."  General Rating Formula for Diseases and Injuries of the Spine, Note 5.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes under Diagnostic Code 5243, incapacitating episodes caused by intervertebral disc syndrome (IVDS) during the past 12 months having a total duration of at least: 2 weeks but less than 4 weeks warrants a 20 percent rating; 4 weeks but less than 6 weeks warrants a 40 percent rating; 6 weeks warrants a 60 percent evaluation.  Note (1) provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

IV.  Analysis

In a March 2009 VA examination, the Veteran complained of chronic back and right hip pain that radiates into his right lower extremity.  Flexion was to 110 degrees; extension to 10 degrees, with increased low back pain; lateral bending was to 20 degrees, bilaterally and rotation was to 10 degrees, bilaterally.  The Veteran did not have tenderness over his lumbar spine or sciatic notch.  A straight leg raising test was negative to 80 degrees, bilaterally.     

During a November 2009 VA examination, the Veteran reported that his back pain waxes and wanes in severity and that it sometimes radiates down both legs.  The Veteran reported having flare-ups when he bends over or when he sits or stands for more than 15 minutes.  He denied stumbling or having weakness in his legs.  The examiner noted that bed rest had not been recommended for the Veteran in the last five years.  Flexion was to 75 degrees; extension to 15 degrees; right and left lateral flexion to 20 degrees; and right and left rotation to 40 degrees.  The examiner noted an increase in pain with three repetitions.  The examiner noted that he would expect the Veteran to lose approximately 10 to 20 degrees of loss of range of motion with repetitive activity.  The examiner noted moderate fatigability, no weakness, and no loss of coordination secondary to repetitive activity.    

In April 2010 statement, the Veteran reported having more severe back pain, loss of feeling in his toes, and a sciatic nerve problem.  

In a June 2010 VA examination, the Veteran complained of pain across his lower back, more on the right side than the left.  The Veteran reported that his pain sometimes radiates down the back of his right leg and that he sometimes gets numbness in his bilateral toes and feet.  The Veteran reported having a decreased range of motion, strength and endurance with activities.  The examiner noted tenderness across the lower lumbosacral region and no palpable muscle spasms.  Flexion was to 70 degrees, extension to 25 degrees; right and left lateral flexion to 20 degrees; and right and left lateral rotation to 30 degrees.  After three repetitions, the Veteran has worsening pain at terminal flexion and rotation, but there is no change in his range of motion.  A January 2009 MRI showed focal disc degenerative changes with narrowing of the right L4-5 foramen.  The examiner opined that if the Veteran sought employment, his back would limit him from doing manual labor, but it would not make him totally unemployable because he should be able to tolerate more sedentary work.  

In December 2013, the Veteran presented for a VA examination.  The Veteran reported having flare-ups with more severe pain with prolonged standing or if he has to bend forward.  The Veteran reported that he was having a flare-up at the time of the examination, with pain at 7/10.  Flexion was to 50 degrees; extension to 30 degrees; lateral left and right flexion was to 20 degrees; right lateral rotation to 25 degrees and left lateral rotation to 30 degrees.  The Veteran did not have additional limitations after repetitive-use testing.  The Veteran had localized tenderness or pain to palpation across the lower lumbar area, less movement than normal, and pain on movement.  The Veteran had moderate radiculopathy in the right lower extremity and mild radiculopathy in the left lower extremity, with bilateral sciatic nerve is involved.  There was no ankylosis of the spine.  The examiner noted that the Veteran has intervertebral disc disease, but indicated that the Veteran has not had any incapacitating episodes in the last 12 months.  

Based on the evidence of record, the Board finds that a disability rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability.  The evidence of record does not show that the Veteran's forward flexion been limited to 30 degrees or less or that there is favorable ankylosis of the entire thoracolumbar spine.  In March 2009, flexion was to 110 degrees, with no additional limitation noted after repetitive use.  In November 2009, flexion was to 75 degrees, with an additional loss of 10 to 20 degrees noted after repetitive use.  In June 2010, flexion was to 70 degrees.  Pain was noted after repetitive use, but the examiner indicated that there was no additional limitation in the Veteran's range of motion after repetitive use.  In December 2013, flexion was to 50 degrees, with no additional limitation noted after repetitive use.  The examiner noted no ankylosis. 

The Veteran is service-connected for neurological deficits of the bilateral lower extremities associated with the Veteran's low back disability.  Therefore, a discussion of whether the Veteran is entitled to an additional separate rating for neurologic manifestations of the Veteran's lumbar spine disability is not necessary.   

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  The Board notes that the November 2009 examiner indicated that the Veteran had increased pain after repetitive use and opined that the Veteran would lose approximately 10 to 20 degrees of his range of motion with repetitive use.  The examiner noted moderate fatigability, no weakness, and no loss of coordination secondary to repetitive activity.  Taking the November 2009 examiner's opinion into consideration, the Veteran's forward flexion was limited to 55 to 65 degrees at that time.  The June 2010 examiner indicated that the Veteran had pain after repetitive-use testing, but indicated that was no decrease in range of motion following repetitive use.  The December 2013 examiner noted that the Veteran had less movement than normal and pain on movement.  The Board notes that limitations on range of motion due to pain are taken into consideration in the rating criteria.  The Board finds that the Veteran's functional limitation is not so severely limited to equate to forward flexion limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, which is the criteria for the next higher 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. §4.71a; DeLuca at 206-07.  

The record includes a diagnosis of degenerative disc disease; however, there is no evidence of incapacitating episodes as defined by regulation, and consideration of an increased rating under the Formula for Rating IVDS is not warranted.  

The Board has considered the Veteran's lay statements regarding his lumbar spine disability.  The Board recognizes that the Veteran complained of pain during this timeframe; however, pain alone is not a factor that would impact a disability rating for a lumbar spine disability because the rating criteria specifically contemplate pain.  As additional limitations of motion or favorable ankylosis of the entire thoracolumbar spine has not been shown, the criteria for a rating in excess of 20 percent have not been met.  

V. Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the June 2010 examiner noted that the Veteran would be able to do sedentary work and there is no evidence of unemployability due to the Veteran's service-connected low back disability.  Further consideration of TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected lumbosacral strain with degenerative disc changes and narrowing of L4-5 (lumbar spine disability) is denied. 


REMAND

In an April 2014 rating decision, the RO increased the Veteran's disability rating for neurological deficits in the right lower extremity to 20 percent, effective December 23, 2013.  In May 2014, the Veteran filed a Notice of Disagreement and indicated that he was satisfied with his rating increase in the April 2014 rating decision, but that he did not agree with the effective date.  

To date, the Veteran has not been issued a statement of the case for the issue of entitlement to an effective date earlier than December 23, 2013 for the grant of a 20 percent disability rating for the Veteran's service-connected neurological deficits in the right lower extremity.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to his claim for entitlement to an effective date earlier than December 23, 2013 for the grant of a 20 percent disability rating for the Veteran's service-connected neurological deficits in the right lower extremity before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


